DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 7, these claims depend from cancelled claims 4 and 6, respectively, thus, are indefinite for having an unclear scope.  For the purpose of examination, it is assumed claims 5 and 7 depend from claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0292696 (Chantelot) in view of U.S. Patent Application Publication No. 2007/0239163 (Strnad).
Regarding claim 1, Chantelot discloses a wrist implant (see marked-up Fig. 1 below and paragraph [0138]) comprising: a body section (see marked-up black box outline below) wherein the body section is elongated (elongated along the longitudinal extension, see marked-up Fig. 1 below), wherein the body section has a first end and a distal end along the longitudinal extension of the body section (see marked-up Fig. 1 below); an elongated opening (4) positioned adjacent to the first end in the body section (see marked-up Fig. 1 below); at least one wing section (see marked-up Fig. 1 below) extending on a substantially same plane as said body section (wing section extends on substantially the same plane as at least the distal end of the body section, see marked-up Fig. 1 below) the at least one wing section coupled to the body section and extending substantially transverse to the elongated longitudinal extension of the body section (see marked-up Fig. 1 below); at least one additional opening in said elongated body section (see marked-up Fig. 1 below); and at least one further opening positioned in the distal end of the body section (see marked-up Fig. 1 below); at least one transverse opening coupled to the body section (see marked-up Fig. 1 below), wherein said at least one transverse opening comprises a cylindrical rim wherein this cylindrical rim extends at a substantially perpendicular angle to the extension of the plate (see marked-up Fig. 1 below).

    PNG
    media_image1.png
    737
    1345
    media_image1.png
    Greyscale

Further regarding claim 1, Chantelot fails to disclose at least one additional wing section positioned on a same side of the body section, and extending substantially transverse to the longitudinal extension of the body section.  However, Strnad discloses an orthopedic plate (10) having at least one wing section (21) coupled to a distal end of the plate, the plate having at least one additional wing section (17/18) positioned on a same side of the plate, and extending substantially transverse to a longitudinal extension of a body section (12) of the plate (see Fig. 1 and paragraph [0051]).  Regarding claim 7, Strnad discloses further comprising at least one hole positioned in said at least one additional wing section (see Fig. 1  and paragraph [0051]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Chanetelot to include an additional wing section on the same side as the at least one wing section as suggested by Strnad in order to allow for increased pullout strength of screws inserted into the body section of the implant when the plate is attached to bone (see Strnad, paragraph [0051]). 
 Regarding claim 2, Chantelot discloses wherein the body section extends along a plane (see marked-up Fig. 1 and Fig. 8; at least a portion of body section extends along a plane).
Regarding claim 5, Chantelot discloses wherein said at least one additional opening is positioned adjacent to the distal end of the body section (see marked-up Fig. 1 above).
Regarding claim 8, Chantelot discloses wherein said at least one opening positioned in the distal end is angled substantially transverse to an extension of the plane of the body section (see marked-up Fig. 1; the opening in the distal end of the body section is angled substantially transverse to the body section located in spatula 3B, which extends from the plane of the body section located in strip 3A; alternatively, the distal end opening is angled substantially transverse to a width of a rim which surrounds the opening and which extends from a plane of the body section).
Regarding claim 10, Chantelot discloses wherein said at least one elongated opening is beveled (see paragraph [0102] and Fig. 11; bevel formed by inclined bearing plane 14).
Regarding claims 11-18, Chantelot fails to explicitly disclose wherein the body section is configured to be coupled to a capitate bone; wherein the body section is configured to be coupled to the hamate; wherein the body section is configured to be coupled to the lunate; wherein the body section is configured to be coupled to the triquetrum; wherein the body section is configured to couple the capitate to the hamate; wherein the body section is configured to couple the capitate to the lunate; wherein the body section is configured to couple the capitate to the triquetrum; and wherein the body section is configured to couple the capitate to the hamate, the lunate, and the triquetrum.  However, Chantelot discloses that its implant is generally usable to promote osteosynthesis of bone fragments, or otherwise reinforce and repair bone (see paragraphs [0002], [0005], and [0149]).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure the body section of the implant of Chantelot to be coupled to the bones recited in claims 11-18, as Chantelot suggests its bone plate implant can be coupled to various bones to facilitate healing of those bones as desired by the user.
Regarding claim 19, Chantelot discloses wherein each wing has at least one hole disposed  therein (see marked-up Fig. 1 above).  
Claims 1, 2, 5, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0281543 (Orbay) in view of U.S. Patent Application Publication No. 2018/0310972 (Anding).
Regarding claim 1, Orbay discloses a wrist implant (see marked-up Fig. 13A below and paragraph [0003]) comprising: a body section (see marked-up black box outline below) wherein the body section is elongated (elongated along the longitudinal extension, see marked-up Fig. 13A below), wherein the body section has a first end and a distal end along the longitudinal extension of the body section (see marked-up Fig. 13A below); an elongated opening (see marked-up Fig. 13A below) positioned adjacent to the first end in the body section (see marked-up Fig. 13A below); at least one wing section (see marked-up Fig. 13A below) extending on a substantially same plane as said body section (wing section extends on substantially the same plane as at least the first end of the body section, see marked-up Fig. 13A below and Figs. 13B and 13C) the at least one wing section coupled to the body section and extending substantially transverse to the elongated longitudinal extension of the body section (see marked-up Fig. 13A below); at least one additional opening in said body section (see marked-up Fig. 13A below); and at least one further opening positioned in the distal end of the body section (see marked-up Fig. 13A below).

    PNG
    media_image2.png
    752
    1306
    media_image2.png
    Greyscale

Further regarding claim 1, Fig. 13A of Orbay fails to show wherein said at least one transverse opening comprises a cylindrical rim wherein this cylindrical rim extends at a substantially perpendicular angle to the extension of the plate.  However, Orbay discloses that its bone plates can have various rim shapes surrounding their openings, including a cylindrical rim that extends at a substantially perpendicular angle to the extension of the plate see Fig. 7B and paragraph [0063]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse opening to have a cylindrical rim that extends substantially perpendicular to the extension of the plate in order to facilitate attachment of a clamp (20) to the bone plate to assist with attachment of the plate to bone (see Orbay, paragraphs [0063], [0067] and [0068]).  Additionally, Orbay suggests the specific shape of each bone plate opening/node 2 is a matter of design choice (see paragraph [0063]), and one shape may be substituted for the other without any unpredictable results.  
 Further regarding claim 1, Orbay fails to disclose at least one additional wing section positioned on a same side of the body section, and extending substantially transverse to the longitudinal extension of the body section.  However, Anding discloses an orthopedic plate (10, see Fig. 34A) having at least one wing section (80) coupled to an end of the plate, the plate having at least one additional wing section (80) positioned on a same side of the plate, and extending substantially transverse to a longitudinal extension (A) of a body section (12) of the plate (see Fig. 34A and paragraph [0111]).  Regarding claim 7, Anding discloses further comprising at least one hole (20J) positioned in said at least one additional wing section (see Fig. 34A).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Orbay to include an additional wing section on the same side as the at least one wing section as suggested by Anding in order to allow for increased screw density to allow for greater fixation of the plate to bone (see Anding, paragraph [0111]), and because Orbay suggests the bone plate may be any combination of shapes (see Orbay, paragraph [0062]). 
Regarding claim 2, Orbay discloses wherein the body section extends along a plane (see marked-up Fig. 13A and Figs. 13B and 13C; at least a portion of body section extends along a plane).
Regarding claim 5, Orbay discloses wherein said at least one additional opening is positioned adjacent to the distal end of the body section (see marked-up Fig. 13A above).
Regarding claim 8, Orbay discloses wherein said at least one opening positioned in the distal section is angled substantially transverse to an extension of the plane of the body section (see marked-up Fig. 13A; the distal end opening is angled substantially transverse to a width of a rim which surrounds the opening and which extends from a plane of the body section).
Regarding claims 9 and 10, Orbay discloses wherein said at least one opening in said distal end and said at least one elongated opening are beveled (see paragraph [0064] and Fig. 13C).
Regarding claims 11-18, Orbay fails to explicitly disclose wherein the body section is configured to be coupled to a capitate bone; wherein the body section is configured to be coupled to the hamate; wherein the body section is configured to be coupled to the lunate; wherein the body section is configured to be coupled to the triquetrum; wherein the body section is configured to couple the capitate to the hamate; wherein the body section is configured to couple the capitate to the lunate; wherein the body section is configured to couple the capitate to the triquetrum; and wherein the body section is configured to couple the capitate to the hamate, the lunate, and the triquetrum.  However, Orbay discloses that its implant may be sized and shaped as needed for treatment of the wrist (see paragraphs [0003] and [0016]).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure the body section of the implant of Orbay to be coupled to the bones recited in claims 11-18, as Orbay suggests its bone plate implants can be coupled to various bones to facilitate healing of those bones as desired by the user.  
Regarding claim 19, Orbay discloses wherein each wing has at least one hole disposed  therein (see marked-up Fig. 13A above).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chantelot in view of Strnad, and further in view of U.S. Patent Application Publication No. 2018/0055549 (Ryu).
Regarding claim 9, Chantelot is silent as to wherein said at least one opening in said distal end is beveled. However, Ryu discloses a bone fusion plate (202) that includes openings (204-212), wherein each opening is beveled (see paragraph [0030]; countersink 214 and/or tapered portion 216 make each opening beveled).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the opening in the distal end beveled as suggested by Ryu in order to prevent the head of a fastener inserted into the opening from sticking out above the opening and to limit the trajectory of the fastener (see Ryu, paragraphs [0024] and [0030]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, and 7-19 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773